COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Elder
Argued at Richmond, Virginia


MURRAY L. STEINBERG
                                         MEMORANDUM OPINION * BY
v.        Record No. 2315-95-2            JUDGE LARRY G. ELDER
                                             JUNE 18, 1996
KATHERINE T. STEINBERG


            FROM THE CIRCUIT COURT OF HENRICO COUNTY
                    L. A. Harris, Jr., Judge

          Murray L. Steinburg, pro se.

          No brief or argument for appellee.



     Murray L. Steinberg (father) appeals the trial court's

refusal to alter his daughter's visitation schedule to allow her

to attend religious school on Sundays.   Because the trial court

did not take evidence on this issue before refusing to alter the

visitation schedule, we reverse and remand its decision.

     On September 6, 1995, father and his daughter, Chelsea R.

Steinberg (daughter), filed a petition in the Circuit Court of

Henrico County moving for a "revision and alteration" of father's

visitation schedule with daughter.   Father asserted multiple

changes in circumstances and requested the court to order mother

to transport daughter to Sunday religious school or to alter the

visitation schedule to include Sundays with father.

     On September 11, 1995, father and counsel for mother
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
appeared before the court in the related, yet separate, case of

Katherine T. Steinberg v. Murray L. Steinberg.     At the hearing,

the court heard argument from the parties concerning the case of

Katherine T. Steinberg v. Murray L. Steinberg and made certain

rulings regarding civil and criminal bonds in that case.

According to the statement of facts:

               Before adjourning, the [c]ourt
          acknowledged receipt of [father's] petition
          to revised [sic] and alter the visitation
          arrangements and said that if he wanted to
          proceed with that matter that he had better
          have a change of circumstances. To emphasise
          [sic] that point the [c]ourt asked [father]
          "do you understand?" Since the matter of a
          change in the visitation arrangement was not
          a matter before the [c]ourt, no further
          discussion was had, no evidence was presented
          and no statements were made by either party.

Court was then adjourned.   One week later, the trial court issued

an order recounting its rulings.   The order stated, in part, that

"[t]he Court, having considered statements offered by [father],

on his Petition filed September 6, 1995, for revision and

alteration of visitation, hereby denies said Petition."

     On September 22, 1995, father filed a motion to correct and

clarify the court's order, in which father said:

          The Order stated that [father's] petition to
          allow his daughter to attend religious school
          was denied. Defendant would like to verify
          this point since at the hearing of September
          11, 1995 the [c]ourt simply warned [father]
          that he "had better have a change of
          circumstances." Nothing was said about
          denying the motion.




                               - 2 -
The trial court never responded to this motion.   Father now

appeals to this Court.

     According to Code § 20-108, a trial court has the authority

to "revise and alter such decree concerning the care, custody,

and maintenance of the children and make a new decree concerning

the same, as the circumstances of the parents and the benefit of

the children may require."    See Hughes v. Gentry, 18 Va. App.
318, 443 S.E.2d 448 (1994).   In this case, father's petition

listed a number of factors bearing upon circumstances that the

trial court should have considered on the issue of whether to

revise the visitation schedule.
     A trial court's decision in deciding whether to alter or

revise a visitation schedule, "when based upon an ore tenus

hearing, is entitled to great weight and will not be disturbed

unless plainly wrong or without evidence to support it."    Venable

v. Venable, 2 Va. App. 178, 186, 342 S.E.2d 646, 651 (1986).      In

this case, no evidence supports the trial court's decision to

deny father's petition because the trial court never received any

evidence on the issue.   The facts of this case reveal that the

trial court acknowledged receipt of father's petition and stated

that if father "wanted to proceed with that matter that he had

better have a change in circumstances."   The facts also reveal

that "the matter of a change in the visitation arrangement was

not a matter before the [c]ourt, no further discussion was had,

no evidence was presented and no statements were made by either



                                - 3 -
party."   Because the trial court never afforded father the

opportunity to present evidence on this issue, the trial court

abused its discretion.   See Venable, 2 Va. App. at 181-82, 342

S.E.2d at 648.

     We therefore reverse the trial court's decision and remand

the case instructing the trial court to hear evidence on the

visitation issue.

                                            Reversed and remanded.




                               - 4 -